Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 March 2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Pre-Grant Publication 2018/0097762) in view of Haro et al. (US Pre-Grant Publication 2013/0337830), in view of Milbar (US Pre-Grant Publication 2009/0128323). 

As to claim 1, Garcia teaches a method comprising: 
ingesting a raw signal having raw signal source data including a time stamp, an indication of a signal type, an indication of a signal source, content, and one or more … agency codes (see paragraphs [0043]-[0044]. A social media post in ingested. The social media post may include a timestamp, a source location, an indication of a context or message, and hashtags. See paragraph [0046], which discusses techniques for retrieving the data for storage); 
normalizing the raw signal into a normalized signal applying a transdimensionality transform re-coding the raw signal source data into normalized data reducing the dimensionality of the raw signal to a Time, Location, Context normalized signal (see paragraphs [0043]-[0044] and Figure 3. The signal will be normalized and stored in a table containing a timestamp, location, and context that may be saved. The claimed “transdimensionality transform” transforms data from one format to another, with the result being a normalized dataset including a time, location, and context. See paragraph [0047], which discusses the content of Figure 3, which shows such a data set. Thus, because Garcia teaches normalizing the data into the claimed form by transforming the data, Garcia teaches the claimed “transdimensionality transform”), including: 
determining a time dimension associated with the raw signal from the time stamp (see Figure 3 and paragraph [0044]. A timestamp may be stored); 

location information included in the raw signal or location annotations inferred from characteristics of the raw signal (see Figure 3 and paragraph [0044]. A geotag may be stored); 
determining a context dimension associated with the raw signal based on the one or more … agency codes (see Figure 3 and paragraph [0043]. A hashtag and message content may be stored) 
…
including the time dimension, the location dimension, and the context dimension, … along with the indication of the signal type, the indication of the signal source, and the content in the Time, Location, Context normalized signal (see paragraphs [0043]-[0044] and Figure 3. The normalized signal may be stored); and 
detecting an occurring real-world event of the real-world event type from the time dimension, location dimension, and context dimension included in the normalized signal (see paragraphs [0048] and [0051]-[0053]. The system detects that an event is occurring by storing this information and correlating it with other user information)
Garcia does not explicitly teach: 
ingesting a raw signal having … one or more first responder agency codes;
one or more first responder agency codes; 
calculating a probability of occurrence of a real-world event type and probability details, the probability details indicating one or more of: 
a probabilistic model used to calculate the probability or features of the raw signal considered in calculating the probability; 
including the time dimension, the location dimension, and the context dimension, including the probability and probability details, along with the indication of the signal type, the indication of the signal source, and the content in the Time, Location, Context normalized signal; 
Haro teaches: 
calculating a probability of occurrence of a real-world event type and probability details (see paragraphs [0062]-[0064]. Social media posts and communications are monitored to detect event information. As discussed in paragraph [0064], probability of the event information being accurate is calculated), the probability details indicating one or more of: 
a probabilistic model used to calculate the probability or features of the raw signal considered in calculating the probability (see paragraph [0064]. Probability of the signal reflecting an event is calculated); 
including … the location dimension, and the context dimension, including the probability and probability details, along with the indication of the signal type, the indication of the signal source, and the content in the Time, Location, Context normalized signal (see paragraphs [0062]-[0065] and [0082]-[0083]. Relevant social media posts are stored in databases, and further filtered and classified to determine POI or event related information. Garcia additionally teaches such a signal, as described above);
detecting an occurring real-world event of the real-world event type from the time dimension, location dimension, and context dimension included in the normalized signal (see paragraphs [0082]-[0085] and Figure 10. Information about the events are detected and reported to a user).  
It would have been obvious for one of ordinary skill in the art at the time the invention as filed to have modified Garcia by Haro, because both references are directed towards monitoring user communications to identify relevant events and points of interest. Haro merely adds to Garcia the benefit of determining the probability of new or updated information to a user about an event, which may be useful in assisting a user with planning. Haro explicitly discusses the importance of location-based services for up-to-the-minute information (see paragraph [0001]). Garcia, given that it uses location based services to identify locations, would benefit from the up-to-the-minute information of Haro to ensure accurate information and to identify points of interest. Haro would benefit from the social media tagging of Garcia in recognizing information associated with locations.  
Milbar teaches: 
ingesting a raw signal having raw signal source data including … an indication of a signal type, an indication of a signal source, content, and one or more first responder agency codes (see paragraphs [0070]-[0071]. An alert client monitors information from first responder agencies and parses out codes within the alert notification. The system may recognize a transmission received from the police and parse it to determine the source and content. A code received from police is a first responder agency code. As noted in paragraph [0072] and Figures 9A-9B, the signal may contain a message type, content, and category type (or code));
…
determining a context dimension associated with the raw signal based on the one or more first responder agency codes (see paragraphs [0070]-[0072] and Figure 10. First responder codes may be used to determine to determine information about the message); 
It would have been obvious for one of ordinary skill in the art at the time the invention as filed to have modified Garcia by Milbar, because both references are directed towards monitoring communications to identify relevant events and points of interest. Milbar merely adds to Garcia the benefit of monitoring agency communications to recognize relevant events and points of interest. Garcia would benefit from the additional sources of information of Milbar to ensure that relevant information is broadcast to a client. 

As to claim 2, Garcia as modified by Haro teaches the method of claim 1, further comprising: notifying one or more entities about the real-world event (see Haro paragraphs [0084]-[0086] and Fig. 10).  

As to claim 5, Garcia as modified by Haro teaches the method of claim 2, wherein detecting an occurring real-world event comprises detecting one of: a fire, police presence, an accident, a natural disaster, weather, a shooter, a concert, or a protest (see Haro paragraphs [0084]-[0086] and Fig. 10. An accident is detected); and 
wherein notifying one or more entities about the real-world event comprises notifying one of: a person, a business entity, or a governmental agency (see Haro paragraphs [0084]-[0086] and Fig. 10).  

As to claim 6, Garcia as modified by Haro teaches the method of claim 1, wherein ingesting a raw signal comprises ingesting first responder radio communication including one or more first responder agency codes (see Haro paragraph [0038] and [0094]. Radio communication may be used to capture social media posts. Also see Milbar paragraphs [0070]-[0072] for recognizing first responder codes).  

As to claim 7, Garcia as modified by Haro teaches the method of claim 6, wherein normalizing the raw signal comprises re-encoding the agency radio communication into normalized data having lower dimensionality by applying a transdimensionality transform defined in a Time, Location, Context ("TLC") dimensional model to the agency radio communication (see Garcia paragraphs [0043]-[0044] for applying a transform to social media posts and normalizing the raw posts).   

As to claim 8, Garcia teaches the method comprising: 
receiving a first Time, Location, Context (TLC) normalized signal including a first time dimension, a first location dimension, and a first context dimension (see paragraphs [0043]-[0044] and Figure 3. A timestamp, location, and context may be saved), 
…
receiving a second Time, Location, Context (TLC) normalized signal including a second time dimension, a second location dimension, and a second context dimension (see paragraphs [0043]-[0044] and Figure 3. A timestamp, location, and context may be saved from multiple posts), 
…
Garcia does not clearly teach: 
the first context dimension including a first single source probability representing at least a first approximate probability of occurrence of a real-world event of a specified event type; 
deriving first one or more features from the first TLC normalized signal including from the first single source probability, the first one or more features including one or first responder more agency codes; 
determining that the first one or more features, including the first single source probability and the one or more first responder agency codes, provide insufficient evidence to be identified as the real-world event of the specified event type; 
the second context dimension including a second single source probability representing at least a second approximate probability that the real-world event of the specified event type; 
deriving second one or more features from the second TLC normalized signal including from the second signal source probability; 
aggregating the first single source probability and the second single source probability into a multisource probability; and 
detecting the real-world event from evidence provided by the multisource probability, including the multisource probability exceeding a threshold probability associated with the event type.  
Haro teaches: 
the first context dimension including a first single source probability representing at least a first approximate probability of occurrence of a real-world event of a specified event type (see paragraphs [0061]-[0064]. Social media posts are extracted and analyzed. The posts are subjected to, as noted in paragraph [0064], probability and confidence tests associated with a contextual event); 
deriving first one or more features from the first TLC normalized signal including from the first single source probability, the first one or more features including one or more agency codes (see paragraphs [0084]-[0086] and Figure 10. A code of “traffic accident” may be derived as a potential event); 
determining that the first one or more features, including the first single source probability and the one or more agency codes, provide insufficient evidence to be identified as the real-world event of the specified event type (see paragraphs [0084]-[0086] and Figure 10. The “Traffic Accident” needs to be verified. Thus, it did not reach the probability or confidence threshold discussed in paragraph [0064]); 
the second context dimension including a second single source probability representing at least a second approximate probability that the real-world event of the specified event type (see paragraphs [0061]-[0064]. Multiple posts are collected and collated); 
deriving second one or more features from the second TLC normalized signal including from the second signal source probability (see paragraphs [0061]-[0064] and [0084]-[0086]. Features from a second, and additional posts, may be extracted similarly to the first post); 
aggregating the first single source probability and the second single source probability into a multisource probability (see paragraph [0064]. All of the extracted candidate data is subjected to the threshold criteria); and 
detecting the real-world event from evidence provided by the multisource probability, including the multisource probability exceeding a threshold probability associated with the event type (see paragraph [0064]. Once a threshold probability is exceeded, the data is considered accurate and valid and the event is confirmed).  
It would have been obvious for one of ordinary skill in the art at the time the invention as filed to have modified Garcia by Haro, because both references are directed towards monitoring user communications to identify relevant events and points of interest. Haro merely adds to Garcia the benefit of determining the probability of new or updated information to a user about an event, which may be useful in assisting a user with planning. Haro explicitly discusses the importance of location-based services for up-to-the-minute information (see paragraph [0001]). Garcia, given that it uses location based services to identify locations, would benefit from the up-to-the-minute information of Haro to ensure accurate information and to identify points of interest. Haro would benefit from the social media tagging of Garcia in recognizing information associated with locations.  
Milbar teaches:
one or more first responder agency codes (see paragraphs [0070]-[0072]); 
It would have been obvious for one of ordinary skill in the art at the time the invention as filed to have modified Garcia by Milbar, because both references are directed towards monitoring communications to identify relevant events and points of interest. Milbar merely adds to Garcia the benefit of monitoring agency communications to recognize relevant events and points of interest. Garcia would benefit from the additional sources of information of Milbar to ensure that relevant information is broadcast to a client. 

As to claim 9, Garcia as modified by Haro teaches the method of claim 8, wherein determining that the first one or more features, including the first single source probability, provide insufficient evidence to be identified as the real-world event comprise detecting a possible event from the first one or more features (see paragraph [0064]); andPage 4 of 8Application No. 16/806,423 
Preliminary Amendment dated March 10, 2020wherein detecting the real-world event from evidence provided by the multisource probability comprises validating the possible event as the real-world event based on the second one or more features (see paragraph [0064]. Multiple posts may be required to validate an event).  

As to claim 10, Garcia as modified by Haro teaches the method of claim 8, further comprising: 
including the first TLC normalized signal in a signal sequence (see Haro paragraph [0053] and [0061]-[0064]);
determining that the second TLC normalized signal has sufficient temporal similarity to the first TLC normalized signal (see Haro paragraph [0053] and [0061]-[0064]. The first and second signals have to be close to the same location seed. A location seed is determined by time and space proximity, paragraph [0053]-[0054]);
determining that the second TLC normalized signal has sufficient spatial similarity to the first TLC normalized signal (see Haro, A location seed is determined by time and space proximity, paragraph [0053]-[0054]); and 
including the second normalized signal in the signal sequence (see Haro paragraphs [0061]-[0064]).  

As to claim 11, Garcia as modified by Haro teaches the method of claim 10, wherein aggregating the first single source probability with the second single source probability comprises deriving features of the signal sequence from the first one or more features and the second one or more features (see Haro paragraphs [0061]-[0064]. Information about events is derived from the first and second social media posts).  

As to claim 12, Garcia as modified by Haro teaches the method of claim 11, wherein deriving features of the signal sequence comprises deriving one or more of: a percentage, a count, a histogram, or a duration (see Haro paragraphs [0061]-[0064]).  

As to claim 13, Garcia as modified by Milbar teaches the method of claim 8, wherein the receiving the first TLC normalized signal comprises receiving a portion of first responder agency radio communication (see Milbar paragraphs [0070]-[0072]).  

As to claim 14, Garcia as modified by Haro teaches the method of claim 13, wherein receiving the second TLC normalized signal comprises receiving content from one of one of: a social post with geographic content, a social post without geographic content, an image from a traffic camera feed, a 911 call, weather data, loT device Page 5 of 8Application No. 16/806,423 Preliminary Amendment dated March 10, 2020 data, satellite data, satellite imagery, a sound clip from a listening device, data from air quality sensors, a sound clip from radio communication, crowd sourced traffic information, or crowd sourced road information (see Haro paragraphs [0061]-[0064]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (US Pre-Grant Publication 2018/0097762) in view of Haro et al. (US Pre-Grant Publication 2013/0337830), in view of Milbar (US Pre-Grant Publication 2009/0128323), and further in view of Harmsen (US Pre-Grant Publication 2015/0317357). 

As to claim 3, Garcia as modified teaches the method of claim 1, 
Garcia does not clearly teach further comprising indicating the probability details in a hash field.  
Harmsen teaches indicating probability details in a hash field (see paragraph [0025]-[0027]. Probabilities and predictions are stored in a hash field, such as shown at the end of paragraph [0027]). 
It would have been obvious for one of ordinary skill in the art at the time the invention as filed to have modified Garcia by Harmsen, because both references are directed towards monitoring user actions and determining predictions from the user behavior. Storing user data, including probabilities, in a hash field is will increase security for user derived data. 

As to claim 4, Garcia as modified teaches the method of claim 3, further comprising deriving the hash field (see Harmsen paragraph [0027]. The hash field is calculated for probabilities).  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 2 March 2021 have been fully considered but they are not persuasive. 

On page 7, Applicant argues that “Garcia is silent with respect to signal normalization, including signal transformation reducing the dimensionality of a signal.”
In response to Applicant’s argument, Examiner notes that Garcia receives a signal in the form of a social media post, parses the signal, and stores the derived information and the post in a standardized fashion in a memory (see paragraphs [0043]-[0044]). Transforming a signal from a social media post into a standardized record of a database does teach the claimed subject matter to the extent claimed. Notably, the signal is transformed, reducing the dimensionality of the signal. 

Applicant argues that “Haro is silent with respect to any combination or aggregation of probability values into a new probability value based on multiple other underlying probability values. Comparisons to multiple threshold criteria is different than combining probability values.”
Applicant later argues that the cited references “further failed to teach or suggest aggregating the first single source probability and the second single source probability into a multisource probability.”
In response to this argument, Examiner notes that the claim requires “aggregating the first single source probability and the second single source probability into a multisource probability.” 
Haro teaches the claimed subject matter. Haro shows in Figure 10 that some points of interest and events require verification. Thus, not enough evidence has been collected. Haro also discloses that, in paragraphs [0062]-[0063], that multiple sources of information containing references to POIs and events are collected and collated, or aggregated. Paragraph [0064] states how this data is subjected to a number of threshold criteria, including “a correctness probability” and “a level of confidence,” or a “combination thereof.” A “combination” of “a correctness probability” and “a level of confidence” is an aggregation of multiple sources of probability. This multisource probability is subjected to a threshold to determine whether the data is accurate and valid. 
Thus, Haro does teach the claimed invention to the extent with which it is claimed. Applicant is reminded that unclaimed limitations from the specification do not have weight until included in the claimed subject matter. 

On page 9, applicant argues that the cited references “also fail to teach or suggest deriving first one or more features from the first TLC normalized signal including from the first single source probability, the first one or more features including one or more first responder agency codes.”
In response to this argument, Examiner notes that a combination of references teaches this language. 
Haro teaches deriving first one or more features from the first TLC normalized signal including from the first single source probability, the first one or more features including one or more … agency codes (see paragraphs [0084]-[0086] and Figure 10. A code of “traffic accident” may be derived as a potential event). 
Milbar teaches considering one or more first responder agency codes (see paragraphs [0070]-[0072]); 
The combined references teach the claimed subject matter to the extent claimed. 

Applicant additionally argues that “Garcia, Haro, and Harmsen additionally fail to teach or suggest determining that the first one or more features, including the first single source probability and the one or more first responder agency codes, provide insufficient evidence to be identified as a real world event of the specified event type.”
Haro shows in paragraphs [0084]-[0086] that some reported events need verification. Events requiring verification are events that have “insufficient evidence to be identified as a real world event of the specified event type.” Thus, Haro teaches the claimed subject matter to the extent claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES D ADAMS whose telephone number is (571)272-3938.  The examiner can normally be reached on M-F, 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES D ADAMS/           Primary Examiner, Art Unit 2152